                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                             JONESBORO DIVISION

JERRY REESE                                                                         PLAINTIFF
ADC #658359

V.                              No. 3:18CV00243-JTR

P. MARSHALL, Administrative Assistant,
Poinsett County Sheriff’s Department, et al.                                   DEFENDANTS


                                            ORDER

       Defendants have filed a Motion for Summary Judgment, a Brief in Support,

and a Statement of Undisputed Material Facts. Docs. 28, 29 & 30. Plaintiff has a

right to file a Response to that Motion.

       At the summary judgment stage, a plaintiff cannot rest upon mere allegations

and, instead, must meet proof with proof. See Fed. R. Civ. P. 56(e). This means that

Plaintiff’s Response should include his legal arguments, as well as affidavits,1 prison

records, or other evidence establishing that there is a genuine issue of material fact

that must be resolved at a hearing or trial.

       Furthermore, pursuant to Local Rule 56.1, Plaintiff must separately file a

“short and concise statement of material facts as to which he contends a genuine



       1
         The affidavit must be based upon the personal knowledge of the person executing the
affidavit and must be either: (1) sworn and subscribed to by a notary public; or (2) executed under
penalty of perjury, as provided for by 28 U.S.C. § 1746.
dispute exists to be tried.” Defendants’ Statement of Undisputed Material Facts

(Doc. 29) contains room for Plaintiff to write, below each numbered paragraph,

whether he “agrees” or “disagrees” with Defendants’ factual statement. If Plaintiff

disagrees, he must explain, in the provided space, why he disagrees and include

a citation to the evidence he is relying on to support his version of the disputed

fact. If Plaintiff relies on documents that have been previously filed in the record,

he must specifically refer to those documents by docket number and page. The Court

will not sift through the file to find support for Plaintiff’s factual contentions. See

Crossley v. Georgia-Pacific Corp., 355 F.3d 1112, 1113-14 (8th Cir. 2004)

(affirming the grant of summary judgment because a plaintiff failed to properly refer

to specific pages of the record that supported his position).

      IT IS THEREFORE ORDERED THAT:

      1.      Plaintiff has until and including December 2, 2019, to file a Response

to Defendants’ Motion for Summary Judgment and a separate Statement of Disputed

Facts that comply with Fed. R. Civ. P. 56, Local Rule 56.1, and the instructions in

this Order.

      2.      Plaintiff is advised that the failure to timely and properly file a

Response and Statement of Disputed Facts will result in: (a) all of the facts in

Defendants’ Statement of Undisputed Material Facts being deemed undisputed by




                                          2
Plaintiff; and (b) the possible dismissal of this action, without prejudice, pursuant to

Local Rule 5.5(c)(2).

      DATED this 30th day of October, 2019.


                                        ____________________________________
                                        UNITED STATES MAGISTRATE JUDGE




                                           3
